Exhibit 10.5.6 BANK OF AMERICA, N.A. March 27, 2013 Conn’s, Inc. Conn Appliances, Inc. Conn Credit I, LP Conn Credit Corporation, Inc. 4055 Technology Forest Drive The Woodlands, Texas 77381 Attn:Mr. Brian Taylor, CFO RE: Increase in Commitments Ladies and Gentlemen: Reference is hereby made to that certain Second Amended and Restated Loan and Security Agreement (“Loan Agreement”) dated as of September 26, 2012, among Conn’s, Inc., a Delaware corporation (“Parent”), Conn Appliances, Inc., a Texas corporation (“CAI”), Conn Credit I, LP, a Texas limited partnership (“CCI”), and Conn Credit Corporation, Inc., a Texas corporation (“CCCI”; and together with CAI and CCI, collectively the “Borrowers”), Bank of America, N.A. (“Bank of America”), as administrative agent and collateral agent (in such capacity, “Agent”) for various lenders party thereto (“Lenders”), JPMorgan Chase Bank, National Association, as co-syndication agent for the Lenders, Union Bank, N.A., as co-syndication agent for the Lenders, Merrill Lynch, Pierce, Fenner & Smith Incorporated, as joint book runner and co-lead arranger for the Lenders, J.P. Morgan Securities LLC, as joint book runner and co-lead arranger for the Lenders, Regions Business Capital, a division of Regions Bank, as co-documentation agent for the Lenders, Compass Bank, as co-documentation agent for the Lenders, and Capital One, N.A., as co-documentation agent for the Lenders.Initially capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Loan Agreement. Pursuant to Section 2.2 of the Loan Agreement, each of the following Lenders (each an “Increasing Lender” and collectively, the “Increasing Lenders”) have notified Agent that each Increasing Lender (who is currently a Lender under the Loan Agreement) has agreed to increase its Revolver Commitment to the amount set forth opposite such Increasing Lender’s name: JPMorgan Chase Bank, National Association $ Regions Bank $ Compass Bank $ Capital One, N.A. $ Agent, Borrowers and each Increasing Lender hereby agree that effective on March 27, 2013 (“Increase Effective Date”) the each Increasing Lender’s Revolver Commitment shall be increased to the amount set forth above with respect to each Increasing Lender.Upon the effectiveness of such Revolver Commitment increase the Revolver Commitments of Lenders shall be as set forth in Schedule 1.1 attached hereto. Conn’s, Inc. Conn Appliances, Inc. Conn Credit I, LP Conn Credit Corporation, Inc. March 27, 2013 Page 2 of 5 By its execution below each Borrower hereby represents and warrants to Agent, for the benefit of the Lenders, (i) that as of the date hereof all of the conditions set forth in Section 6.2 of the Loan Agreement are satisfied and no Default or Event of Default has occurred and is continuing, and (ii) attached is the duly executed Officer’s Certificate as requested by Agent in connection with the increase in Revolver Commitments set forth herein. This letter shall constitute a Loan Document and shall be subject to the provisions regarding governing law, waiver of jury trial, jurisdiction and venue applicable to the Loan Agreement. This letter may be executed in any number of counterparts and by different parties hereto in separate counterparts, each of which when so executed and delivered shall be an original, but all of which shall together constitute one and the same instrument.Delivery of an executed counterpart of this letter by telefacsimile or other electronic method of transmission shall be equally as effective as delivery of an original executed counterpart of this letter.Any party delivering an executed counterpart of this letter by telefacsimile or other electronic method of transmission shall also deliver an original executed counterpart of this letter, but the failure to do so shall not affect the validity, enforceability or binding effect of this letter. BANK OF AMERICA, N.A., as Agent By: /s/ Carlos Gil Name: Carlos Gil Title: Senior Vice President Conn’s, Inc. Conn Appliances, Inc. Conn Credit I, LP Conn Credit Corporation, Inc. March 27, 2013 Page3of 5 Read, acknowledged, and agreed to by: “BORROWER” CONN APPLIANCES, INC., a Texas corporation By: /s/ Brian E. Taylor Name: Brian E. Taylor Title: Chief Financial Officer CONN CREDIT I, LP, a Texas limited partnership By: Conn Credit Corporation, Inc., a Texas corporation, its sole general partner By: /s/ Brian E. Taylor Name: Brian E. Taylor Title: Chief Financial Officer CONN CREDIT CORPORATION, INC., a Texas corporation By: /s/ Brian E. Taylor Name: Brian E. Taylor Title: Chief Financial Officer Conn’s, Inc. Conn Appliances, Inc. Conn Credit I, LP Conn Credit Corporation, Inc. March 27, 2013 Page4 of 5 “Increasing Lenders” JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Increasing Lender By: /s/ Timothy J. Whitefoot Name: Timothy J. Whitefoot Title: Authorized Officer REGIONS BANK, as Increasing Lender By: /s/ Dan Clubb Name: Dan Clubb Title: Vice President CAPITAL ONE, N.A., as Increasing Lender By: /s/ David H. Sherer Name: David H. Sherer Title: Senior Vice President COMPASS BANK, as Increasing Lender By: /s/ Mitchell Sanders Name: Mitchell Sanders Title: Credit Products Officer Conn’s, Inc. Conn Appliances, Inc. Conn Credit I, LP Conn Credit Corporation, Inc. March 27, 2013 Page5 of 5 SCHEDULE 1.1 to Loan and Security Agreement REVOLVER COMMITMENTS OF LENDERS Lender Revolver Commitment Bank of America, N.A. $ JPMorgan Chase $ Bank, National Association Union Bank, N.A. $ Regions Bank $ Capital One, N.A. $ Compass Bank $ First Tennessee Bank National Association $ Amegy Bank $ Synovous Bank $ Cole Taylor Bank $ Green Bank, N.A. $ Cathay Bank $ Total Revolver Commitments $
